Citation Nr: 0510532	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1969 to May 1972, 
including service in Vietnam from August 1970 to April 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in March 2005, was granted by the 
Board on March 15, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The objective medical evidence does not support a valid 
diagnosis of post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for a VA 
examination, and one was accorded him in July 2002.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran's personnel records show that the veteran served 
in Vietnam from February 1970 to April 1971.  He served at 
Cam Ranh Bay with the U.S. Naval Construction Battalion 
Maintenance Unit THREE ZERO TWO (CBMU-302) from August 1970 
to April 1971.  The veteran's service records show that he 
served in the United States Navy as a construction laborer 
with the Navy "Seabees."  His personnel records show that 
he was assigned to the Naval Supply Activity, Saigon, 
Republic of Vietnam, from February 1970 to August 1970.  He 
was then assigned to the Naval Support Facility (NAVCAT) in 
Cam Rahn Bay, Republic of Vietnam, from August 1970 to April 
1971.  The records show that the veteran was stationed in 
Vietnam, but do not show that he ever served in combat, or 
was wounded in action against enemy forces.  His officially 
recognized military decorations include the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.

The service entrance examination of the veteran was conducted 
in July 1969.  The veteran reported no history of attempted 
suicide, excessive drinking, nervous trouble, depression or 
excessive worry, or trouble sleeping.  The clinical 
evaluation revealed normal psychiatric findings.

A February 1971 progress note revealed the veteran was seen 
for alcohol dependency.  The examiner noted no evidence of 
psychosis or gross thought disorder.  An August 1971 clinical 
record revealed the veteran attempted suicide while 
intoxicated.  The next day the veteran was returned to full 
duty.  A December 1971 treatment record revealed the veteran 
had attempted suicide, his third attempt, while intoxicated.  
A later December 1971 clinical record noted no evidence of 
psychosis, suicidal tendencies, intellectual deficiency or 
memory impairment.  The examiner concluded that a psychiatric 
diagnosis of the veteran was not feasible at that time due to 
the veteran's alcohol dependence and his unwillingness to 
seek treatment for it.

An April 1972 service personnel record revealed the veteran 
continued to have alcohol dependence, which the personnel 
officer felt was compounded by some type of emotional 
disturbance.  He noted that the veteran had declined to 
follow psychiatric counseling.  The personnel officer 
recommended administrative separation from service if the 
veteran continued to decline counseling.  In May 1972, an 
examination was conducted upon discharge from active duty 
service.  The veteran's self-questionnaire noted that he had 
attempted suicide, and had been a patient in a hospital for 
psychiatric treatment.

Subsequent to service, a March 1981 psychiatric evaluation 
found a history of alcohol abuse, but no evidence of 
psychological or psychiatric illnesses or diseases found at 
that time.

In June 1999, the veteran was admitted to an inpatient mental 
health care clinic.  He stated that he needed help with 
alcohol dependence, concentration, anger, depression, 
anxiety, and combat and non-war trauma stressors.  The 
clinician noted that many of the trauma stressors were in the 
"mild" category.  The veteran reported that he had been in 
Vietnam.  The clinician noted that the veteran's profile was 
consistent with depression, emotional lability related to 
cyclothymic disorder, somatic disorder, and anxiety disorders 
the clinician stated would include PTSD if the veteran's 
service records confirmed it.  A subsequent June 1999 
progress diagnosed bipolar disorder, PTSD, and alcohol 
dependence.  The veteran noted that when he was in Vietnam he 
"saw a good deal of combat."  The veteran stated that 
triggers like thunderstorms and seeing little children 
reminded him of the mortar fire and mistreatment of children 
in Vietnam.  The examiner concluded that the veteran appeared 
to meet the criteria for PTSD and alcohol dependence.

An August 1999 clinical record revealed the veteran 
overreacted to trigger noises at night, and certain prompts 
during the day that reminded him of Vietnam.  However, he 
reported that the primary issue was his manic behavior due to 
bipolar disorder.


In February 2000, the veteran was admitted to an domiciliary 
care inpatient clinic for treatment of depression and PTSD.  
After discharge, he sought to be an outpatient at the VA PTSD 
unit near his home.  In August 2000, the veteran was admitted 
for inpatient alcohol dependence rehabilitation.  At that 
time, he was diagnosed with chronic PTSD and major 
depression.

In April 2000, the veteran submitted a written statement, in 
which he reported experiencing several stressors during his 
period of active duty.  He did not give specific dates for 
any stressors.  The events were listed as follows:

(1.)  Upon entrance to Saigon, while waiting to be attached 
to a particular unit, the veteran was subject to incoming 
sniper fire and mortar rounds.  At that time, he also saw 
Vietnamese children being mistreated by other United States 
soldiers.

(2.)  As a part of NAVCAT 15, in Quinhion, he observed other 
soldiers throwing rocks at Vietnamese civilians during trips 
to the post exchange.  At one point, another soldier tricked 
a Vietnamese woman into giving him a hammock by offering her 
money and then taking off with the hammock before paying her.  
The veteran stated he was upset by this because hammock sales 
were the way the Vietnamese woman fed her children.

(3.)  On another trip to a post exchange, the truck the 
veteran was riding in intentionally rear-ended a small 
Vietnamese civilian vehicle.  The veteran stated that the 
other soldiers laughed, and that made him sick.

(4.)  On another trip to a post exchange, the veteran 
witnessed other United States soldiers posing with dead Viet 
Cong for pictures.  This incident made him decide not to 
continue going on post exchange trips.

(5.)  The veteran expressed general fear while he was Vietnam 
that if he had ever reported the events he witnessed to the 
authorities, the other soldiers would kill him.

(6.)  In An Thoi, the veteran witnessed Vietnamese civilians, 
who worked for the United States soldiers as day laborers, 
being starved "to keep their strength down."

A May 2001 progress note revealed the veteran was depressed, 
suicidal, and fatigued.  He reported that these symptoms had 
increased in severity after a 1997 injury.  He spoke to the 
examiner about his experiences in Vietnam, and reported not 
being wounded there.  He discussed how he witnessed 
mistreatment of the Vietnamese people, including intentional 
vehicular manslaughter.  He also reported a history of 
alcohol abuse.  The physician noted the veteran's affect as 
sad and anxious.  The diagnosis was bipolar disorder, not 
otherwise specified, depressed phase, and PTSD; the examiner 
found that the veteran's combat experiences in Vietnam 
resulted in PTSD. 

In September 2001, the veteran was admitted for an inpatient 
alcohol dependence rehabilitation program.  He reported 
increased depression symptoms, including suicidal thoughts, 
and increased alcohol intake.  He also reported visual 
hallucinations of people approaching him, and him dodging 
them, and admitted to paranoia.  An October 2001 progress 
note revealed the veteran experienced spinal pain 
contemporaneously with increased depression symptoms.  A 
November 2001 progress note revealed the veteran had 
difficulty getting a full night's sleep, and awoke with 
"racing thoughts."  

In November 2001, a report from the Department of the Army, 
the United States Army Records Management & Declassifications 
Agency Center for Unit Records Research (USACURR), indicates 
that rockets and mortar rounds hit CBMU-302 during March to 
June 1970.

In July 2002, a VA psychiatric examination was conducted.  
The examiner reviewed the veteran's claims file, his April 
2000 stressor statement, the command history for the dates of 
service, the veteran's service personnel records, and his 
service medical records.  The examiner considered the prior 
diagnoses of PTSD, but found them to be insufficient due to 
lack of consideration of the verified stressors, and not 
based on review of the veteran's medical records or on 
clinical findings.  He narrated an extensive summary of the 
veteran's pertinent medical records, and reviewed with the 
veteran's statement of alleged stressors.  Based on the 
review of the medical records and claims file, the examiner 
stated that the veteran's correct diagnoses were bipolar 
disorder, mixed phase, with psychosis, and severe alcohol 
dependence.  The examiner concluded that the veteran's 
reported PTSD symptomatology did not meet the VA criteria for 
PTSD. 

The veteran's undated PTSD questionnaire revealed he was not 
a prisoner of war, did not assist in handling of wounded 
soldiers or civilians, did not perform graves registration 
duties, and was not in any aircraft crashes.  He stated he 
participated in unreported civilian atrocities.  He described 
the atrocities as beating and abuse of Vietnamese civilians 
on several occasions.  He also reported the mistreatment of 
enemy prisoners by military personnel that was not reported 
or investigated by United States' authorities.  He stated he 
was not wounded, and did not have close friends who were 
wounded or killed.  He stated he did not receive any 
additional training.  He stated that his unit was subject to 
mortar attacks of varying frequency and locations, but no 
casualties resulted.  The veteran remembered one incident 
where his unit's barracks were hit.  He did not serve as a 
door gunner.  He was not involved in combat flights.  He was 
not recommended for or awarded decorations for valor.  He 
indicated that his unit was subject to sniper attacks while 
stationed in Saigon, QinHoing, and Cam Rahn Bay, but he did 
not remember if the attack was reported.  He did not serve as 
a convoy guard or driver, and did not have civilian friends 
killed, wounded, or executed.  He expressed that he felt the 
abuse to the Vietnam people was unnecessary, and that the 
mortar and sniper attacks caused him loss of self-worth, and 
forced his withdrawal from others.  He stated that after 
military service he was able to keep a job in construction 
for 1 to 6 months at a time, but then his mental problems 
interfered, especially his anxiety when around other people.  

A November 2002 progress note revealed the veteran 
experienced unusual dreams in which he continually hit others 
in the head with a hammer.  At that time, he told the 
examiner that his claim for service connection for PTSD had 
been denied.

In July 2003, the patient was admitted to a inpatient mental 
health clinic.  The examiner gave a diagnosis of bipolar 
disorder, depressed phase, with psychosis; alcohol 
dependence; and PTSD.  The examiner also gave a diagnosis of 
combat experiences in Vietnam leading to PTSD.

Later in July 2003, the veteran submitted an additional 
statement detailing the alleged stressors he experienced.  
The Board notes that this statement only further details 
events listed in the veteran's April 2000 stressor statement 
and does not include any new stressors to be considered.  
They are listed as follows:

(1.)  In 1969 and 1970, in a POW camp in a small village on 
the island of An Thoi, Vietnamese civilians, including 
children, were abused by United States soldiers.  The veteran 
was warned if he reported these occurrences he would be 
killed.

(2.)  In Cam Rahn Bay, no specific date cited, a misfired 
mortar landed near the veteran's duty area, and the veteran 
and his fellow soldiers were very frightened.

(3.)  Generally, the extreme poverty of the Vietnamese 
people, and the way that the United States soldiers abused 
them, caused the veteran extreme pain.  That he was not 
allowed to report any of these things to the authorities and 
feared he would be killed if he did, caused him anguish and 
terrible fear.  He had terrible guilt for being part of a 
unit that would do these things.

The veteran contends that he currently has PTSD as a direct 
result of various combat and noncombat-related stressors that 
he alleges to have experienced during active duty.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, no objective evidence exists to establish that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  Notwithstanding 
the veteran's accounts that he "saw a lot of combat" during 
service, his personnel records show that he was a 
construction laborer while serving in Vietnam.  There were no 
references to combat in the service personnel records.  The 
objective documentary evidence did not establish that he 
earned any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  The veteran stated in 
his PTSD questionnaire that he did not sustain any combat-
related injuries or wounds, which is confirmed by his service 
medical records.  For these reasons, the Board concludes that 
the veteran did not engage in combat with the enemy.  
Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors. 

The veteran claimed that his PTSD is linked to stressor 
incidents that occurred when he was working to build housing 
for the South Vietnamese people.  He claimed that he was 
under constant sniper fire, and subject to errant mortar 
rounds.  He stated that the only damage that occurred was 
"to his nerves."  The Board finds these accounts are 
unverified because the veteran's service medical records 
contain no mention of these alleged incidents, and the 
command history notes that mortar fire on CMBU-302 occurred 
between March and June 1970, months prior to the veteran's 
arrival at CMBU in August 1970.

The veteran's service records and the official unit command 
history obtained from USACURR fail to verify his alleged 
stressors of witnessing other members of his unit mistreating 
and sexually assaulting Vietnamese civilians, running over a 
civilian vehicle with a military truck, and depriving 
Vietnamese civilian workers of food and water.  These 
allegations are anecdotal and, without any corroboration by 
objective documentation or eyewitnesses, cannot be accepted 
as true solely on the veteran's own testimony.

For PTSD to be service-connected, the evidence must establish 
that the veteran's diagnosis of PTSD is linked to these 
claimed stressors and that these alleged stressors actually 
occurred during his military service.  USACURR was contacted 
by the RO and provided with the veteran's service dates and 
unit identification and asked to provide records which would 
verify his alleged stressors.  After a thorough review of the 
evidence, the Board finds that the documentary evidence of 
record do not support a finding that any of the 
aforementioned stressor incidents occurred.  

Although the veteran was examined several times during 
service in relation to his episodes of misconduct, he was 
diagnosed as psychiatrically normal, with no evidence of 
psychosis or other mental disorder.  Further, only one record 
noted that the veteran was emotionally disturbed, but related 
that disturbance to the veteran's alcohol dependency.  The 
Board does not find that the veteran's behavioral problems 
noted during service constitute credible evidence of any of 
his alleged stressors in view of the absence of any 
documentation that corroborates any of the veteran's 
accounts.

The veteran's post-service medical treatment records showing 
PTSD linked to his alleged stressors are based entirely on 
the veteran's own accounts of his stressors and not upon any 
objective medical or military record, or upon any personal 
knowledge by the physician that the veteran's stressors had 
actually occurred during his period of active service.  The 
sole medical opinion of record in June 1999 that actually 
gives a basis for a PTSD diagnosis is vague ("the veteran 
appears to meet the criteria for PTSD and alcohol 
dependence").  To this examiner, the veteran referred 
generally to civilian atrocities and mortar attacks, but did 
not state specific occurrences.  None of the alleged 
stressors were verified by an objective source prior to the 
examiner giving an opinion, nor is there evidence that the 
examiner reviewed the veteran's claims file.  

In contrast, the examiner at the July 2002 VA examination 
considered the prior diagnoses of PTSD, reviewed the entirety 
of the veteran's claims file, and considered the veteran's 
alleged stressors in light of the findings of the USACURR 
report.  The examiner found the prior diagnoses of PTSD 
insufficient due to the lack of verification by a source 
other than the veteran.  The examiner found that the correct 
diagnoses were bipolar disorder and severe alcohol 
dependence.  The examiner concluded that the veteran's 
reported PTSD symptomatology did not meet the VA criteria for 
PTSD.  For these reasons, the Board finds that the VA 
examination in July 2002 carries more probative weight than 
the previous diagnoses that were not made on review of the 
record and verified stressors.  

In conclusion, the competent medical evidence does not 
support a valid diagnosis of PTSD, and therefore, service 
connection for this disorder is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


